DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 4, 2021.  Claims 21, 27, 29, 35, 37 and 40 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 21 – 40 are pending and examined below.

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.  The examiner maintains that the rejection under 35 U.S.C. 101 of claims 21 – 40 is proper based on the reason(s) discussed herein below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).

Statutory Category
Do claims 21, 35 and 40 fall into one of four of the statutory categories?  Yes. 
The preamble of claims 35 and 40 recite a computing system and a non-transitory computer readable media, respectively.  The body of the claim 35 positively recites two physical elements, and the non-transitory computer readable media of claim 40 is recited in combination with a processor that causes the processor to perform a series of functions.  Therefore, claims 35 and 40 are directed to an apparatus. 
The preamble of claim 21 recites a method, and the body of claim 21 positively recites a series of method steps.  Therefore, claim 21 is directed to a process.

	Step 2A – Prong 1
Do independent claims 21, 35 and 40 recite a judicial exception?  Yes. The claims recite the limitations of creating and storing a trip entry for an autonomous vehicle providing a transportation service, determining a first state of the transportation service, from among a plurality of states, based at least in part on the first status data, determining a second state of the transportation service, from among the plurality of states, based at least in part on the second status data and a change in the presence data, automatically providing an association between data indicative of the autonomous vehicle and state change data generated by a change from the first state to the second state, and automatically updating the trip entry with the association between data indicative of the autonomous vehicle and the state change data as the autonomous vehicle performs the transportation service.  The creating and storing, determining, providing and updating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing system comprising one or more computing devices”, as required by claim 21, “one or more processors cause the computing system to perform operations”, as required by claim 35, or “one or more processors cause the one or more processors to perform operations”, as required by claim 40, nothing in the claim precludes the creating and storing step and the determining, providing and updating steps from practically being performed in the human mind and/or visually.  For example, but for the “by a computing system comprising one or more computing devices”, “one or more processors cause the computing system to perform operations”, or “one or more processors cause the one or more processors to perform operations” language, the claims encompass the user manually and/or visually performing the creating and storing step and the determining, providing and updating steps. These limitations are mental processes.

Do dependent claims 22, 23, 25 – 31, 34 and 37 recite a judicial exception?  Yes. The claims recite the limitations of generating the state change data and assigning a second transportation service based at least in part on the association between the data indicative of the autonomous vehicle and the state change data, providing data indicating whether the autonomous vehicle is available for another transportation service, determining the arrival state based at least in part on a comparison of the pick-up location to the first location of the autonomous vehicle or the second location of the autonomous vehicle, determining the on-trip state is determined based at least in part on the presence data, wherein the presence data indicates that the passenger is located within the interior of the autonomous vehicle or that the object isAmendment Dated: November 4, 2021Response to Non-Final Office Action Dated: August 4, 2021 located within the interior of the autonomous vehicle, determining the completion state based at least in part on a comparison of the destination location to the second location of the autonomous vehicle, determining the completion state is determined based at least in part on the presence data, wherein the presence data indicates that the passenger is not located within the interior of the autonomous vehicle or that the object is not located within the interior of the autonomous vehicle, providing data indicative of at least one of the first state or the second state for presentation on a user device, determining the first state based at least in part on the presence data.  The generating, providing and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing system comprising one or more computing devices”, as required by base claim 21 and “one or more processors cause the computing system to perform operations”, as required by base claim 35 nothing in the claim precludes the generating, providing and determining steps from practically being performed in the human mind and/or visually.  For example, but for the “by a computing system comprising one or more computing devices” and “one or more processors cause the computing system to perform operations” language, the claims encompass the user manually and/or visually performing the generating, providing and determining steps. These limitations are mental processes.



Step 2A – Prong 2
Do independent claims 21, 35 and 40 integrate the judicial exception into a practical application?  No.  The claims recite three additional elements: receiving first status data comprising a first location of the autonomous vehicle providing the transportation service; receiving second status data comprising a second location of the autonomous vehicle and presence data indicating whether at least one of a passenger or an object is located within the autonomous vehicle; and controlling the autonomous vehicle, at least in part, based on the trip entry. The “computing system” and “the one or more processors” limitation(s) used to perform these steps are recited at high levels of generality, i.e., as a generic computing system/processor performing generic computer functions of receiving or transmitting data.  Such limitation has been identified by the Court as a form of insignificant extra-solution activity that does not amount to significantly more than the judicial exception.    
The controlling step of the autonomous vehicle is also recited at high levels of generality.  Generic recitations for generally controlling an autonomous vehicle is old and well known.  Computing system/processor for controlling basic functions of an autonomous vehicle such as acceleration/deceleration, steering, autonomously traveling to a specific destination, etc. do not amount to significantly more than the judicial exception.  As such, the claimed generic controlling limitation is no more than mere instructions to apply the exception using a generic processor or computing system.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, independent claims 21, 35 and 40 are directed to the abstract idea.
Do dependent claims 22, 23, 26, 28, 30, 31, 34 and 37 integrate the judicial exception into a practical application?  No.  Dependent claims 22, 23, 26, 28, 30, 31, 34 and 37 do not recite any additional elements.  Therefore, dependent claims 22, 23, 26, 28, 30, 31, 34 and 37 are directed to the abstract idea.   
Do dependent claims 24, 25, 27 and 29 integrate the judicial exception into a practical application?  No.  Dependent claims 24, 25, 27 and 29 each recite one additional element: the first state comprises an on-route state indicating that the vehicle is traveling to a pick-up location associated with the transportation service; the first state or the second state comprises an arrival state indicating that the autonomous vehicle is arriving at or has arrived at a pick-up location associated with the transportation service; the first state or the second state comprises an on-trip state indicating that the autonomous vehicle is traveling from a pick-up location to a destination location associated with the transportation service; and the second state comprises a completion state indicating that the autonomous vehicle is arriving or has arrived at a destination location associated with the transportation service.  The “indicating” limitation in each of these claims is performed at high level of generality, i.e., as a generic computing system/processor performing generic computer functions of representing information.  The claimed “indicating” feature is not specific to any particular arrangement for indicating/representing information.  As such, the claimed “indicating” limitation is no more than mere instructions to apply the exception using a generic processor or computing system.    
Do dependent claims 38 and 39 integrate the judicial exception into a practical application?  No.  Claims 38 and 39 recite at least two additional elements: the first or second state comprises an on-trip state indicating that the autonomous vehicle is traveling from a pick-up location to a destination location associated with the transportation service; and the first or second status data comprise at least one of: vehicle location data indicating that the autonomous vehicle is located between the pick-up location and the destination location; Page 5 of 14Amendment Dated: November 4, 2021 Response to Non-Final Office Action Dated: August 4, 2021passenger location data indicating that a location of a passenger of the autonomous vehicle corresponds to a location of the autonomous vehicle; or delivery status data indicating that a delivery object in the autonomous vehicle has not been retrieved; and the second state comprises a completion state indicating that the vehicle is arriving or has arrived at a destination location associated with the transportation service; and the second status data comprises at least one of: service completion data received from a computing device associated with a passenger of the autonomous vehicle, the service completion data indicating that the transportation service has ended; presence data indicating that the passenger of the autonomous vehicle has exited the autonomous vehicle; or vehicle location data indicating that the autonomous vehicle has been located within a distance of the destination location for an amount of time.  The “indicating” limitation in each of these claims is performed at high level of generality, i.e., as a generic computing system/processor performing generic computer functions of representing information.  The claimed “indicating” feature is not specific to any particular arrangement for indicating/representing information.  As such, the claimed “indicating” limitation is no more than mere instructions to apply the exception using a generic processor or computing system.    
Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 24, 25, 27, 29, 38 and 39 are also directed to the abstract idea.

Step 2B 
Do claims 22 – 31, 34 and 37 – 39 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional element(s) in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As a result, the claims are ineligible.

Dependent claims 32 and 33 are also ineligible because the received first status data comprising a first location of an autonomous vehicle, whether it is from at least one of a passenger transportation service, an object transportation service or a food delivery service, is a form of insignificant extra-solution activity and does not amount to significantly more than the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   As a result, claims 21 – 40 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666